El J ujsz Asociado Señor Aldrey,
emitió la opinión del tribunal.
En un pleito seguido por Ricardo Dávila Carrión contra Jaime Cucurella y su esposa Luisa Dávila Carrión en cobro de pesos fué decretado el aseguramiento de la sentencia, cuya orden aparece fué diligenciada el 5 de julio de 1921 en la siguiente manera: ‘ ‘ Certifico que recibí la presente or-den de embargo el día 5 de julio de 1921 a las 2 de la tarde, cumplimentada el mismo día recibida a las 3 a. m. y según moción del demandante Ricardo Dávila embargué como bie-nes del demandado Jaime Cucurella Rodeja y su esposa Luisa Dávila Carrión, los siguientes: 66 sacos de azúcar depositados en la Central Santa Juana, de Caguas, y según manifestaciones de don Prudencio Wittermans que el deman-dado debe como refacción a la referida central $897.83 sin *623Intereses: y también debe $165 sin intereses; los retoños qne .hay en dicha finca: 12 cuerdas más o menos de plantilla de «cañas dulces: y una plantación de cañas de tocón, como de 44 cuerdas más o menos, cultivada esta plantación, como la anterior en una finca rústica propiedad de doña Emilia Casanova, y radicada en el barrio de Bairoa del término municipal de Caguas, P. R. Caguas, 5 de julio de 1921. Rafael Mas, Márshal. Por Alejandro Lizardi, Segundo Sub-marshal del distrito de Humacao, P. R.”
Eí 10 de octubre del mismo año el márshal del distrito se incautó en la Central Santa Juana de 66 sacos de azúcar lo que hizo con la protesta del representante de la central y a los pocos días la Societé Anonyme des Sucreries de Saint Jean, que continuaremos llamando Central Santa Juana, pre-sentó un escrito al márshal manifestándole que los 66 sacos die azúcar embargados el 10 de octubre de 1921 son de su propiedad, e iniciando así su tercería contra las partes en -el «tro pleito alegando en su demanda como fundamento de ella qne la tercerista había comprado esos sacos de azúcar el 30 de julio del mismo año a Jaime Cucurella.
Celebrado el juicio recayó sentencia a favor de la terce-rista, sin especial condena de costas, y en la apelación que contra ella estableció Ricardo Dávila Carrión alega como motivo de su recurso que la corte inferior cometió los si-guientes errores: P, permitir que la demandante presentara prueba testifical para demostrar la forma en que se practicó -el embargo; 2o, declarar que el embargo se hizo el 10 de oc-tubre de 1921 y no el 5 de julio de ese año; y 39, declarar que el azúcar embargado era de la propiedad de la deman-dante y que en 10 de octubre de 1921 Cucurella y Dávila no tenían azúcar ninguna en la central.
Los tres motivos de error demuestran por sí mismos que la cuestión principal entre las partes es si el embargo fué hecho el 5 de julio o el 10 de octubre de 1921, siendo esto así porque la central alega que compró el 30 de julio de ese año los azúcares de Cucurella y por tanto si no hubo em*624bargo el 5 de julio tales azúcares eran propiedad del terce-rista desde el 30 de ese mes y la sentencia apelada debe ser sostenida.
 El certificado hecho el 5 de julio por un submárshal del diligenciamiento de la orden decretando el embarga de bienes de Jaime Cucurella es prueba prima facie solamente de la verdad de lo consignado en él por lo que podrá ser controvertida con otras pruebas demostrativas de que no se hizo embargo alguno y por tanto no es sostenible el primer error alegado.
La manifestación hecha por el submárshal que cumplió la orden de aseguramiento de sentencia de que embargó 66 sacos de azúcar de Jaime Cucurella depositados en la Central Santa Juana no demuestra por sí misma que depositara esos sacos de azúcar en poder de la central sino más bien que embargó azúcar que estaba depositada allí y sin incau-tarse de ella por lo que no puede sostenerse que el 5 de ju-lio se hizo el embargo de esos bienes ya que el funcionarla que lo practicó no retuvo la inmediata posesión de los bie-nes que embargó ni los depositó en otra persona. Oronoz v. Alvarez, 23 D.P.R. 536. Pero la duda que esas palabras pudieran suscitar desaparecen con la declaración que prestó el submárshal de no haber estado en el almacén donde se guardaba el azúcar ni haber nombrado depositario a persona alguna porque el demandante no le indicó la persona que debía ser designada depositarla, aunque también dijo haber nombrado depositario al Sr. Wittermans, director de la central, depósito que éste niega haber sido hecho en su poder,, por lo que no habiéndose incautado el submárshal de deter-minados sacos de azúcar como de la propiedad de Cucurella de tal modo que pudiera llevárselos o entregarlos en depó-sito a otra persona y no habiendo nombrado depositario alguno, llegamos a la conclusión de que lo actuado el 5 de julio por el submárshal no constituye un embargo que pu-siera determinados bienes en su poder y que él los deposi-tara en la central. En consecuencia el verdadero embargo *625no tuvo lugar hasta el 10 de octubre en qne el márshal se-incantó efectivamente de 66 sacos de azúcar de los qne ha-bía en la central y qne no eran del demandado Cncnrella porque desde el 30 de julio habían sido comprados por la central como abono a una cuenta de refacción qne tenía con la sociedad de Ricardo Dávila Carrión y Jaime Cncnrella, qne en los libros de la central aparecía a nombre de Jaime Cncnrella por ser éste quien se entendía con la central.
En cnanto a la pretensión de la parte apelada de qne modifiquemos la sentencia en el sentido de imponer las costas al demandado Dávila, nos bastará decir qne ella no apeló la sentencia en esa parte qne cree perjudicarle.

La sentencia apelada debe ser confirmada.